DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the plurality of inertial navigation elements are divided into a plurality of sets of inertial navigation sets, each of the plurality of sets of inertial navigation elements comprises multiple inertial navigation elements which are disposed around the antenna array” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended such that it now requires the limitation “the plurality of inertial navigation elements are divided into a plurality of sets of inertial navigation sets, each of the plurality of sets of inertial navigation elements comprises multiple inertial navigation elements which are disposed around the antenna array”. 
Dependent claim 3 has been amended such that it now requires the limitation “each of the plurality of inertial navigation elements comprises: at least one accelerometer”.
Dependent claim 4 has been amended such that it now requires the limitation “each of the plurality of inertial navigation element further comprises: at least one gyroscope”. 
The specification describes (in figures 1a and 1b) a liquid crystal antenna provided with an inertial navigation element (2) which may comprise an accelerometer (3) and a gyroscope (4) (see paragraphs 45 and 47) and describes (in figure 4a-4c and paragraph 54) that inertial navigation element/elements may be formed in a peripheral region surrounding the antenna array or at four corners of the antenna array, and the liquid crystal antenna may comprise a plurality of sets of inertial navigation elements. 
The specification as originally filed does not teach or describe a “plurality of inertial navigation elements are divided into a plurality of set of inertial navigation sets” or any details related to subdivisions of inertial navigation sets.  
The specification as originally filed does not teach or describe that “each of the plurality of sets of inertial navigation elements comprises multiple inertial navigation elements which are disposed around the antenna array” as now recited in claim 1 or any specifics regarding the relative locations of the individual inertial navigation elements provided in each set.
The specification as originally filed does not teach or describe that “each of the plurality of inertial navigation elements comprises: at least one accelerometer” or that “each of the plurality of inertial navigation element further comprises: at least one gyroscope” as now recited in claim 3 and claim 4 respectively or any specifics regarding the similarities or differences between the multiple inertial navigation elements. 
This is a new matter rejection.
Claims 2 and 6-16 are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of sets of inertial navigation elements" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inertial navigation element" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 6-16 are rejected due to their dependency.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-4 and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.